     Case 2:19-cv-00848-MCE-DMC Document 45 Filed 08/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                    SACRAMENTO DIVISION
11

12
     TIM DAVIS,                                          2:19-cv-00848 MCE DMC
13
                                          Plaintiff, ORDER
14
                   v.
15                                                       Judge:        The Honorable
                                                                       Dennis M. Cota
16   SPEARMAN, et al.,                                   Action Filed: May 13, 2019
17                                     Defendants.
18

19                                              ORDER
20          Good cause appearing, the request of Defendants for leave to file an amended answer is
21   GRANTED. The Clerk of the Court is directed to file the amended answer submitted with
22   Defendants’ motion as Exhibit A, ECF No. 44-1, pgs. 5-11, as of August 6, 2020.
23          IT IS SO ORDERED.
24

25   Dated: August 6, 2020
                                                         ____________________________________
26                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                     1
                                                                         Order (2:19-cv-00848 MCE DMC)
